No constitutional right of appellant was violated in this case by the joinder in the same information of the charge of being an habitual criminal with the charges of burglary in the second degree and grand larceny and presentation of all three offenses to a jury in a single trial. State ex rel. Edelstein v. Huneke,140 Wash. 385, 249 P. 784, held that no constitutional right of the accused was violated by charging and trying the two issues separately, in view of the long established practice in the state and the fact that a separate trial for the offense committed was saved from the danger of prejudice through combining it with an habitual criminal charge. We there also said: *Page 317 
"No defendant has any right to demand that a certain procedure be followed, unless the failure to do so may possibly work to his detriment."
There can be no possible prejudice to an accused who is also accused of being an habitual criminal by alleging former convictions in the same information and trial thereof. During the prohibition era, violations of our state bone-dry law were prosecuted and the statute peremptorily prescribed that previous convictions should be alleged in the same information, which was always done. If there were any possible prejudice to any class of offenders, it would certainly arise in such a prosecution. For these reasons, I dissent.
The judgment should be affirmed.